By the Court.
In view of the provisions of section 22 of the act of March 11,1853, “to provide for the organization, supervision, and maintenance of common schools,” as amended April 17,1857 (54 Ohio L. 237), and of the 23d section of the same act, as amended April 12, 1858 (55 Ohio L. 155) : Held, that the township board of education may, when, in their opinion, justice and equity require it, return to the county auditor an estimate for the purpose of pur*362chasing a school-house site, or erecting or repairing a school-house-thereon in any subdistrict, authorizing the auditor to levy for once a ^special tax of more than two mills on the dollar of the valuation of the taxable property of the subdistrict, without submitting the question of levying such special tax to the qualified voters of the subdistrict; the authority to levy such special tax being subject, nevertheless, to the provisions of said section 23, as-amended.
J. E. Hanna, for plaintiff in error.
E. E. Hopper, for defendant in error.

Judgment affirmed.